

Exhibit 10.1
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”), dated as of September 22, 2011, is
entered into by and between Tunstall Healthcare Group Limited, a Private Company
Limited by Shares incorporated in England and Wales (“Parent”), and the person
or entity listed on the signature page hereof as a shareholder (the
“Shareholder”).
 
RECITALS
 
WHEREAS, Parent, Monitor Acquisition Corp, a New York corporation (“Merger
Sub”), and American Medical Alert Corp., a New York corporation (“Company”) have
entered into an Agreement and Plan of Merger dated as of the date hereof (as it
may be amended from time to time, the “Merger Agreement”), pursuant to which the
Merger Sub will be merged with and into Company, and Company will be the
surviving entity (the “Merger”);
 
WHEREAS, as of the date hereof, the Shareholder: (a) “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) the number of Shares as set forth on Schedule A hereto (the
“Committed Shares”); and (b) controls the number of other securities which may
be exercised, exchanged or converted for Shares set forth on Schedule B hereto
(the “Incentive Equity Securities”), which schedule indicates the number of
Shares for which such Incentive Equity Securities may be exercised, exchanged or
converted, (or the method of such calculation if the actual number of Shares
cannot be definitively determined on the date hereof) and whether such Incentive
Equity Securities are vested or unvested; and
 
WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent has required that the Shareholder agree, and the Shareholder has agreed,
to the matters set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties hereto, intending to be legally bound hereby, agree as follows:
 
Section 1.           Definitions.  Capitalized terms used but not otherwise
defined herein, and the term “control,” shall have the meanings set forth in the
Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.           Voting Agreement, Grant of Irrevocable Proxy, No
Disposition or Solicitation.
 
(a)           Voting Agreement.  Until the termination of this Agreement in
accordance with Section 5, the Shareholder hereby agrees that at each annual,
special or other meeting of the shareholders of Company, however called, or at
any adjournment or postponement thereof or in any other circumstances upon which
a vote, consent or other approval of all the shareholders of Company is sought,
the Shareholder shall (i) when a meeting is held, appear at such meeting or
otherwise cause the Committed Shares to be counted as present thereat for the
purpose of establishing a quorum and (ii) vote (or cause to be voted) the
Committed Shares: (A) in favor of the adoption of the Merger Agreement and
approval of the Merger and the transactions contemplated by the Merger Agreement
if a vote, consent or other approval with respect to any of the foregoing is
sought and (B) except as otherwise agreed in writing in advance by Parent,
against any (1) Alternative Acquisition Agreement or any other agreement
relating to any Acquisition Proposal, or (2) amendment of the Company Charter or
Company Bylaws or other proposal, agreement, action or transaction involving
Company or any of its Subsidiaries that would, or would reasonably be expected
to, (x) interfere with, delay in any material respect or prevent the Merger, the
Merger Agreement or any of the other transactions contemplated by the Merger
Agreement or (y) result in a breach in any material respect of any
representation, warranty, covenant or agreement of Company under the Merger
Agreement.
 
(b)           Grant of Irrevocable Proxy. In furtherance of the Shareholder’s
agreement in Section 2(a) of this Agreement, contemporaneously with the
execution of this Agreement (i) the Shareholder hereby irrevocably grants to,
and appoints, Parent and any other individual designed in writing by Parent, and
each of them individually, the Shareholder’s proxy and attorney-in-fact (with
full power of substitution and re-substitution), for and in the name, place and
stead of Shareholder, to vote the Committed Shares or provide written consents
as indicated in Section 2(a) of this Agreement, (ii) hereby affirms that the
irrevocable proxy set forth in this Section 2(b), if it becomes effective
pursuant to clause (i), is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of the Shareholder under this Agreement and (iii) hereby (a) affirms
that the irrevocable proxy is coupled with an interest and (b) affirms that such
irrevocable proxy, if it becomes effective pursuant to clause (i), is executed
and intended to be irrevocable in accordance with the provisions of Section
6.09(f) of the New York Business Corporation Law.  This proxy shall only be
effective if the Shareholder fails to appear, or otherwise fails to cause the
Committed Shares to be counted as present for purposes of calculating a quorum,
at each annual, special or other meeting of the shareholders of Company and to
vote the Committed Shares in accordance with Section 2(a) above, and Parent
hereby acknowledges that the proxy granted hereby shall not be effective for any
other purposes. Parent also acknowledges that, except as provided for herein,
Shareholder retains the rights to vote the Committed Shares in Shareholder's
sole discretion with respect to any matter other than those set forth in Section
2(a) and Section 2(d).  The Shareholder hereby represents that all proxies,
powers of attorney, instructions or other requests given by the Shareholder
prior to the execution of this Agreement in respect of the voting of the
Committed Shares, if any, are not irrevocable and the Shareholder hereby revokes
(or causes to be revoked) any and all previous proxies, powers of attorney,
instructions or other requests with respect to the Committed Shares.  The vote,
if any, of the proxy holder pursuant to the proxy set forth in this Section 2(b)
shall control the outcome, and be determinative, of any conflict between the
vote by the proxy holder of the Committed Shares and a vote by the Shareholder
of the Committed Shares.  The Shareholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and the proxy and power of attorney granted hereunder is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity or the Shareholder.  The proxy and power of attorney granted
hereunder shall terminate only upon the termination of this Agreement in
accordance with Section 5 hereof.
 
 
2

--------------------------------------------------------------------------------

 

(c)           No Disposition.  After the execution of this Agreement and until
its termination in accordance with Section 5, the Shareholder agrees not to,
directly or indirectly, except to Parent, Merger Sub or Company (i) sell,
transfer, exchange, offer, tender, pledge, encumber, assign, hypothecate or
otherwise dispose of (collectively, a “Transfer”) or enter into any agreement,
option or other arrangement with respect to, or consent to, a Transfer of, any
or all of the Committed Shares, the Incentive Equity Securities or any interest
therein, or (ii) grant any proxies or powers of attorney, deposit any Committed
Shares into any voting trust or enter into any voting arrangement, whether by
proxy, voting agreement or otherwise, with respect to any of the Committed
Shares.  The Shareholder acknowledges and agrees that the intent of the
foregoing sentence is to ensure that the Committed Shares are voted in
accordance with Section 2(a). Notwithstanding the foregoing, the Shareholder may
Transfer Committed Shares (i) to any member of Shareholder’s immediate family or
to a trust established for the benefit of Shareholder and/or for the benefit of
one or more members of Shareholder’s immediate family or upon the death of
Shareholder, (ii) in connection with or for the purpose of personal
tax-planning, or (iii) to a charitable organization qualified under Section
501(c)(3) of the Internal Revenue Code of 1986, as amended; so long as either
the Shareholder retains control over the voting and disposition of such
Committed Shares and agrees in writing prior to such Transfer to continue to
vote such Committed Shares in accordance with this Agreement or the transferee
shall have agreed to be bound by the terms of this Agreement.  The Shareholder
shall not request that Company or its transfer agent register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Shareholder’s Committed Shares and hereby consents to
the entry of stop transfer instructions by Company of any transfer of the
Shareholder’s Committed Shares, unless such transfer is made in compliance with
this Agreement.
 
(d)           Additional Shares.  In the event (i) of any stock dividend, stock
split, recapitalization, reclassification, combination or exchange of shares of
capital stock of Company on, of or affecting any of the Shareholder’s Committed
Shares or (ii) the Shareholder becomes the beneficial owner of any additional
Shares (including by the issuance of Shares following the exercise, conversion
or exchange of Incentive Equity Securities), then the terms of this Agreement
shall apply to the Shares held by such Shareholder immediately following the
effectiveness of the events described in clause (i) or the Shareholder becoming
the beneficial owner thereof, as described in clause (ii), as though they were
included in the Shareholder’s Committed Shares hereunder.  The Shareholder
hereby agrees to notify Parent of the number of any new Shares acquired by the
Shareholder, if any, after the date hereof. If Shareholder beneficially owns
additional Shares not included on Schedule A, those Shares shall also be deemed
Committed Shares.
 
 
3

--------------------------------------------------------------------------------

 

(e)           Non-Solicitation.  The Shareholder shall not directly or
indirectly, (i) solicit, initiate or knowingly encourage or facilitate any
inquiry, proposal or offer with respect to, or the making or completion of, any
Acquisition Proposal, or any inquiry, proposal or offer that would reasonably be
expected to lead to any Acquisition Proposal, (ii) enter into, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any Person other than Parent, Merger Sub or any Representatives of the
foregoing Persons any information or data with respect to or for the purpose of
facilitating, any Acquisition Proposal, or (iii) enter into any letter of
intent, definitive acquisition agreement, agreement in principle, merger
agreement, option agreement, joint venture agreement or partnership agreement
requiring it to abandon, terminate or materially breach its obligations
hereunder or fail to consummate the Merger.  Shareholder shall immediately cease
any and all activities, solicitations, encouragement, discussions or
negotiations with any Person other than Parent, Merger Sub or any
Representatives of the foregoing Persons conducted heretofore with respect to
any Acquisition Proposal.  Notwithstanding anything to the contrary in this
Section 2(e), the Shareholder shall be permitted to take any or all of the
actions referenced in clause (i), (ii) or (iii) to the extent Company would be
permitted under Section 5.2 of the Merger Agreement to take such action(s) at
the applicable time.
 
Section 3.           Representations and Warranties of Shareholder.  The
Shareholder hereby represents and warrants to Parent as follows:
 
(a)           Authorization; Validity of Agreement; Necessary Action.  The
Shareholder has the requisite capacity and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Shareholder and, assuming this Agreement constitutes a valid
and binding obligation of the other parties hereto, constitutes a legal, valid
and binding obligation of the Shareholder, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(b)           The Committed Shares.  Schedule A sets forth the number of
Committed Shares over which the Shareholder has beneficial ownership as of the
date hereof, and Schedule B sets forth the number of Incentive Equity Securities
over which the Shareholder has control as of the date hereof.  As of the date of
this Agreement, except as otherwise noted on Schedule A and Schedule B or as
would not materially impair the ability of the Shareholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis, the Shareholder is the beneficial and sole record owner of the
Committed Shares, has the power to direct the voting of the Committed Shares,
controls the Incentive Equity Securities, and, except as may be limited by the
agreements granting the Incentive Equity Securities or governing the plans
pursuant to which they were issued, has the power to direct the conversion,
exchange or exercise of the Incentive Equity Securities.  As of the date of this
Agreement, except for the Incentive Equity Securities, the Committed Shares
represent all of the Shares owned, beneficially or of record, by the
Shareholder.  Except as set forth on Schedule B, the Shareholder does not own or
hold any right to acquire any additional shares of any class of capital stock of
Company or other securities of Company or any interest therein or any voting
rights with respect thereto.  Except as otherwise noted on Schedule A and
Schedule B, the Shareholder has good and valid title to the Committed Shares and
the Incentive Equity Securities, free and clear of any and all Liens, adverse
claims, options and demands of any nature or kind whatsoever, other than those
created by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

(c)           No Conflicts.  The execution and delivery of this Agreement by the
Shareholder, and the consummation by the Shareholder of the transactions
contemplated hereby, do not and will not (i) conflict with or violate any law,
rule, regulation, order, judgment or decree applicable to the Shareholder or by
which the Committed Shares are bound or affected or (ii) result in any breach or
violation of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on the properties or assets of the Shareholder pursuant to
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Shareholder is
a party or by which the Shareholder or any of its assets or properties is bound,
except for any of the foregoing as would not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of the
Shareholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
 
(d)          Consents and Approvals.  The execution and delivery of this
Agreement by the Shareholder does not, and the performance by the Shareholder of
its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require the Shareholder to obtain any
consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity, other than filings under the Exchange
Act, except as would not materially impair the ability of the Shareholder to
perform its obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.
 
(e)           Absence of Litigation.  As of the date hereof, there is no Action
pending or, to the knowledge of the Shareholder, threatened against or affecting
the Shareholder or any of its Affiliates before or by an Governmental Entity
that would reasonably be expected to materially impair the ability of the
Shareholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
 
(f)           Finder’s Fees.  No investment banker, broker, finder or other
intermediary is entitle to a fee or commission from Parent, Merger Sub or
Company in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of the Shareholder.
 
(g)          Reliance by Parent and Merger Sub.  The Shareholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon the Shareholder’s execution and delivery of this Agreement and
the representations and warranties of Shareholder contained herein.  The
Shareholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other transactions contemplated thereby.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.           Representations and Warranties of Parent.  Parent hereby
represents and warrants to each Shareholder as follows:
 

(a)           Authorization; Validity of Agreement; Necessary Action.  Parent
has all necessary corporate power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement
by Parent and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of Parent and no
other corporate proceedings on the part of Parent are necessary to approve this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly executed and delivered by Parent, and assuming the due
authorization, execution and delivery by the other parties hereto, constitutes a
valid and binding obligation of Parent, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(b)           No Conflicts.  The execution and delivery of this Agreement by
Parent, and the consummation by Parent of the transactions contemplated hereby,
do not and will not (i) conflict with or violate any law, rule, regulation,
order, judgment or decree applicable to Parent or by which Parent is bound or
affected or (ii) result in any breach or violation of, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on the properties or
assets of Parent pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Parent is a party or by which Parent or any of its assets or properties
is bound, except for any of the foregoing as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Parent  to perform its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.
 
(c)           Consents and Approvals.  The execution and delivery of this
Agreement by Parent does not, and the performance by Parent of its obligations
under this Agreement and the consummation by it of the transactions contemplated
hereby will not, require Parent to obtain any consent, approval, authorization
or permit of, or to make any filing with or notification to, any Governmental
Entity, other than filings under the Exchange Act, except for any of the
foregoing as would not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of Parent to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.
 
(d)           Parent Acknowledgement.  Parent acknowledges that no Shareholder
has made and no Shareholder is making any representation or warranty of any kind
except as expressly set forth in this Agreement.
 
Section 5.           Termination.  This Agreement will terminate automatically,
without any action on the part of any party hereto, on the earlier of (i) the
Effective Time, (ii) the termination of the Merger Agreement pursuant to its
terms, (iii) notice by Parent to the Shareholder or (iv) at the option of the
Shareholder, upon notice by Shareholder to Parent, upon the making of any change
or amendment to the Merger Agreement that reduces the amount or form of
consideration payable pursuant to the Merger Agreement in any material respect,
in each case in this clause (iv) without the prior written consent of the
Shareholder; provided, however, that (a) Sections 7(a)-(o) shall survive any
termination of this Agreement and (b) termination of this Agreement shall not
relieve any party from liability for any breach of its obligations hereunder
committed prior to such termination.
 
 
6

--------------------------------------------------------------------------------

 

Section 6.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement, together with any Schedules
hereto, and the Merger Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
 
(b)           Assignment; Binding Effect; Third Party Beneficiaries.  Except as
contemplated by Section 2(c), no party may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of the other parties, and any such assignment by a party without prior
written approval of the other parties will be deemed invalid and not binding on
such other parties.  All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors
and permitted assigns.  No third party beneficiaries have any rights under or
with respect to this Agreement.
 
(c)           Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):
 
If to Parent:
Tunstall Healthcare Group Limited.
Whitley Lodge, Whitley Bridge
Yorkshire, DN14 OHR, UK
Attention:  Gil Talbot Baldwin
Email: gil.baldwin@tunstall.co.uk
Facsimile:  44-1977-661-234
with a copy (which shall not constitute notice) to:


Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: David S. Allinson
Email: david.allison@lw.com
Facsimile:  (212) 751-4864


If to the Shareholder, to the contact information for
the Shareholder set forth on Schedule A hereto
 
 
7

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:


Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention:  Allan Grauberd
Email: agrauberd@mosessinger.com
Facsimile:  (917) 206-4381
 
All notices and other communications hereunder shall be in writing and shall be
deemed duly given (a) on the date of delivery if delivered personally, or if by
facsimile, upon written confirmation of receipt by facsimile, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier, (c) on the date delivered if sent by
email, upon confirmation of receipt by email or (d) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth above, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
(d)           Specific Performance; Remedies.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each of the parties shall be entitled to seek
specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the United States District Court located in the
Borough of Manhattan (unless the United States District Court located in the
Borough of Manhattan shall decline to accept jurisdiction over a particular
matter, in which case, in any state court of the State of New York within the
Borough of Manhattan in the City of New York), this being in addition to any
other remedy to which such party is entitled at law or in equity.  Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable
relief.  Notwithstanding anything to the contrary in this Agreement, Parent
shall only be entitled to non-monetary damages as a result of a breach of
Section 2.2(e) by Shareholder.
 
 
8

--------------------------------------------------------------------------------

 

(e)           Submission to Jurisdiction.  Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by any other party or its successors or assigns shall be
brought and determined in the United States District Court located in the
Borough of Manhattan (unless the United States District Court located in the
Borough of Manhattan shall decline to accept jurisdiction over a particular
matter, in which case, in any state court of the State of New York within the
Borough of Manhattan in the City of New York), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby.  Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in New York, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in New York as described herein.  Each of the parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient.  In the
event of any litigation before a court of competent jurisdiction relating to a
dispute with respect to this Agreement, the non-prevailing party in such
litigation shall reimburse the prevailing party’s reasonable and documented
costs and expenses (including reasonable and documented attorney’s fees and any
costs of investigation or preparation) incurred in connection with such
litigation, including any appeal therefrom.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in New York as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
 
(f)           WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
(g)           Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
(h)           Governing Law.  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York.
 
(i)            Amendment.  This Agreement may not be amended or modified except
by a writing signed by all of the parties.
 
 
9

--------------------------------------------------------------------------------

 

(j)            Extensions; Waivers.  Any party may, for itself only, (i) extend
the time for the performance of any of the obligations of any other party under
this Agreement, (ii) waive any inaccuracies in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any such extension
or waiver will be valid only if set forth in a writing signed by the party to be
bound thereby.  No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence.  Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.
 
(k)           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
(l)            Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party.
 
(m)          Construction.  This Agreement has been freely and fairly negotiated
among the parties.  If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement.
 
(n)           Further Assurances.  If any further action is necessary or
reasonably desirable to carry out this Agreement’s purposes, each party will
take such further action (including executing and delivering any further
instruments and documents and providing any reasonably requested information) as
any other party reasonably may request.
 
(o)           Shareholder Capacity.  The parties acknowledge that this Agreement
is entered into by the Shareholder solely in the Shareholder’s capacity as the
beneficial owner of the Committed Shares and the Person controlling the
Convertible Securities. Nothing in this Agreement restricts or limits any action
taken by such Shareholder, his or her Affiliates, or their respective
Representatives,  in their capacity as a director or officer of Company  and the
taking of any actions (or failure to act) by any such Person in their capacity
as an officer or director of Company will not be deemed to constitute a breach
of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first written above.
 

 
TUNSTALL HEALTHCARE GROUP LIMITED
       
By:
   
Name:
   
Title:
         
[SHAREHOLDER]
       
By:
   
Name:
   
Title:
 

 
[Signature Page to Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
VOTING AGREEMENT
 
Shareholder Name and
   
Address for Notices
 
Shares
     
[Shareholder]
   
[Address]
   
[Address]
   
Attention: [___________]
   
Facsimile: [___________]
 
 



with a copy (which shall not constitute notice) to:
 
 
A-1

--------------------------------------------------------------------------------

 

SCHEDULE B
TO
VOTING AGREEMENT
 
 
B-1

--------------------------------------------------------------------------------

 